Citation Nr: 0823707	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus with hypertension and diabetic 
retinopathy.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to March 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 
2008, the veteran testified at a hearing at the RO before the 
undersigned.  A transcript of the proceeding is of record.  
At the hearing, he submitted additional lay statements 
and waived initial consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).

Also at the hearing, the veteran said he was not employable 
because of the combination of his service-connected 
disabilities.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.

The veteran also submitted statements from relatives 
indicating that he was seeking an increased rating for post-
traumatic stress disorder.  This issue is also referred to 
the AOJ for initial adjudication.

The initial rating for diabetes mellitus with hypertension 
and diabetic retinopathy is addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Since the effective of the veteran's award for service 
connection for bilateral hearing loss, at worst he has had 
level II hearing acuity in his left ear and level I in his 
right ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code (DC) 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court), citing Hartman, has elaborated that filing a notice 
of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Dunlap, 21 Vet. App. at 119; Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

There has been no allegation of prejudice with regard to the 
notice in this case, hence further VCAA notice is not 
required with regard to the initial rating appeal.

In developing his claim, VA obtained the veteran's service 
treatment records (STRs) and VA treatment records.  In 
addition, VA examinations were provided in July 2004 and 
September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Analysis

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e) (2007).  See also 
Lendenmann, 3 Vet App. at 349.  

The report of a July 2004 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:



1000
2000
3000
4000
Right
10
20
45
95
Left
10
20
75
95

Speech audiometry revealed speech recognition ability was 96 
percent in the right ear and 100 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI, the veteran had level I hearing 
acuity in both ears.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

The report of a September 2007 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Right
25
40
65
95
Left
25
50
80
100

Speech audiometry revealed speech recognition ability was 92 
percent in both ears.  In applying the results of this 
audiological examination to 38 C.F.R. § 4.85, Table VI , the 
veteran had level I hearing acuity in his right ear and level 
II in his left ear.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

At his hearing, the veteran testified that he experienced 
difficulty hearing the television, using the telephone and 
understanding people if they were not facing him.  He also 
reported that the hearing loss in conjunction with service 
connected visions problems and PTSD had caused difficulties 
in his teaching position, and that he had ultimately quit his 
teaching position on the recommendation of his VA treatment 
providers.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  This provision 
does not apply here, however, because he has not had a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hertz 
or hearing impairment of 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(a) & (b) (2007).  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 
§ 3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the veteran's symptoms consist of difficulty 
hearing others and engaging in activities such as using the 
telephone and watching television.  The rating criteria take 
into account speech discrimination and hearing loss.  His 
symptoms are thus contemplated by the rating criteria.  The 
veteran has reported on the job difficulties from hearing 
loss, but was apparently functioning in his position absent 
the added impact of vision problems and PTSD.  The veteran's 
service-connected disability does not present such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an initial rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  

The veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with that evaluation.  38 C.F.R. § 4.1 (2007).  
There is no evidence of marked interference with employment.  
The medical evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claim for consideration of 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The evidence indicates the veteran's bilateral hearing loss 
does not warrant a compensable initial rating.  Therefore, 
the claim for an increased initial rating for bilateral 
hearing loss must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21 (2007).



ORDER

A compensable initial rating for bilateral hearing loss is 
denied.





REMAND

At the May 2008 hearing, the veteran said that he was 
scheduled for a VA eye examination in June 2008.  VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612 
(1992).  In this case, VA has a duty to seek the records from 
the June 2008 eye examination.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the claim for a higher initial rating for 
diabetes mellitus with hypertension and diabetic retinopathy 
is REMANDED for the following action:

1.  Obtain all relevant records of VA 
treatment or evaluation for diabetes 
mellitus, hypertension, and diabetic 
neuropathy since January 2008.  
This includes any treatment report 
pertaining to the eye examination 
scheduled in June 2008.  

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


